Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered August 26, 2008, Which denied plaintiffs’ motion to vacate the dismissal of the action pursuant to CPLR 3216, af*521firmed, without costs. Order, same court and Justice, entered January 29, 2009, to the extent it denied plaintiffs’ motion to renew, affirmed, without costs. Appeal from so much of the January 29, 2009 order as denied plaintiffs’ motion to reargue, unanimously dismissed, without costs, as taken from a non appealable order.
It is well settled that to vacate the dismissal of an action dismissed pursuant to CPLR 3216, a plaintiff must demonstrate both a reasonable excuse for the failure to comply with the 90-day demand to serve and file a note of issue and a meritorious cause of action (Walker v City of New York, 46 AD3d 278 [2007]). Plaintiffs failed to offer a reasonable excuse for their failure to file the note of issue. Indeed, while plaintiffs contended that defendants’ noncompliance with their discovery obligations was to blame, and that such noncompliance was preventing them from filing a note of issue, “[they] had [their] remedies during the lengthy period of general delay (CPLR 3124, 3126)” (McDonald v Montefiore Med. Ctr., 60 AD3d 547 [2009]).
While we do not disagree with the dissent’s conclusion that some of the delay was occasioned by defendants, our decision rests on the record and controlling law which required plaintiffs to take action. Once served with a 90-day demand, plaintiffs were required to either seek an extension to comply with the 90-day notice, move to vacate the same (Brady v Benenson Capital Co., 2 AD3d 382, 382 [2003], lv denied 2 NY3d 702 [2004]) or file a note of issue (CPLR 3216 [b] [3]). Plaintiffs did none of these things and their case was thus properly dismissed. Subsequent to dismissal, vacatur required a quantum of proof which plaintiffs utterly failed to satisfy with their first motion, and which they were unable to cure with the their second motion.
Plaintiffs also impermissibly addressed the merits of their action for the first time on reply (Migdol v City of New York, 291 AD2d 201 [2002]; Lumbermens Mut. Cas. Co. v Morse Shoe Co., 218 AD2d 624, 625-626 [1995]; Ritt v Lenox Hill Hosp., 182 AD2d 560, 562 [1992]).
The excuse of law office failure offered on the motion to reargue and renew did not constitute a reasonable excuse Walker, 46 AD3d at 280-281). Further, plaintiffs failed to explain why they failed to present the excuse of law office failure on the original motion.
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Gonzalez, P.J., McGuire and Román, JJ.